Citation Nr: 0938049	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include on the basis of direct service connection or as 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from June 1978 to August 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2004 rating 
decisions of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a request 
to reopen a claim of entitlement to direct service connection 
for degenerative joint disease, multiple joints, including 
the ankles; following de novo review of the expanded issue on 
the merits, the claim on appeal was denied and a statement of 
the case (SOC) was issued in November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was treated in service for a right knee injury 
which required a cast in July 1978 through August 1978.  She 
continued to complain of right knee pain after the cast was 
removed.  In January 1979, she was unable to walk with the 
right foot straight ahead, she walked with the right ankle in 
an equinovarus position.  The Veteran's gait failed to 
improve with physical therapy through July 1979.  Radiologic 
examination conducted in July 1979 disclosed no abnormality 
of the right ankle.  VA examinations conducted in December 
1979, February 1982, and January 1984 disclose that the 
Veteran continued to walk on the outer surface of her right 
foot.  These examination reports also disclose that there was 
no surgical scar and no history of right ankle fracture.  

At the time of The July 2005 VA examination, the Veteran 
reported that she had sustained a fracture of the right ankle 
in service, and that the right ankle fracture required 
surgical treatment.  The examiner concluded that the 
Veteran's current right ankle disorder, with inversion of the 
right ankle, was status post-operative.  The examiner did not 
discuss the Veteran's service treatment records, other than 
as inaccurately reported by the Veteran.  The examiner did 
not discuss the findings of the VA examinations in 1979 
through 1984.  The examiner's conclusion that the Veteran's 
current right ankle symptoms were related to a right ankle 
fracture is, as the RO determined, unfavorable to the 
Veteran, since no right ankle fracture was diagnosed during 
service.  However, it appears to the Board that the VA 
examination cannot be considered thorough, since there is no 
evidence that the examiner reviewed the Veteran's service 
treatment records or post-service records proximate to 
service.  The examiner failed to discuss the reports of the 
VA examinations in 1979 through 1984, which appear to be 
favorable to the Veteran's contention that right ankle 
eversion was related to residuals of the right knee injury in 
service.  It is the Board's opinion that further development 
of the medical evidence, to include obtaining medical opinion 
which more accurately reflects the clinical evidence of 
record, is required.  

The Board notes, however, that accurate development of the 
medical evidence is not a one-way street.  The Veteran cannot 
rely on the VA examiner to provide an accurate clinical 
opinion unless the Veteran accurately identifies the facility 
at which she received surgical treatment of the right ankle 
and the date(s) of that surgical treatment.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify all providers who treated her for 
right ankle problems following service.  She 
should identify the facility at which surgical 
treatment of the right ankle was afforded and 
the date of such surgical treatment.  The 
Veteran should be afforded the opportunity to 
identify any provider who ordered a right 
ankle brace or facility(ies) or company(ies) 
at which a right ankle brace was made.  

2.  If the Veteran provides or identifies 
additional clinical evidence regarding post-
service treatment for her right ankle, then 
the examiner who conducted the July 2005 VA 
examination should be asked to provide an 
addendum to the report, if that examiner is 
available.  If the examiner who conducted the 
2005 VA examination is not available, the 
Veteran should be afforded further VA 
examination.  The examiner should discuss the 
Veteran's history as reported by the Veteran, 
and as reflected in the service treatment 
records and post-service clinical records, 
including the records of VA examinations 
conducted in 1979 through 1984, as well as 
other examinations conducted prior to and 
following surgical treatment of the Veteran's 
right ankle, as identified by objective 
clinical records.  The examiner should assign 
a diagnosis for each current right ankle 
disorder.  Then, the examiner should answer 
the following questions:
    
(a)  Is it at least as likely as not (a 50 
percent, or greater, likelihood) that the 
Veteran has a current right ankle disorder 
which was first manifested in or incurred 
during service, or which has been chronic and 
continuous since service?
(b)  Is it at least as likely as not (a 50 
percent, or greater, likelihood) that the 
Veteran has a current right ankle disorder 
which is secondary to a service-connected 
right knee disability or residuals thereof?

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

3.  When all directed development has been 
conducted readjudication should be completed.  
If such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and her 
representative.  An appropriate period of time 
should be allowed for response. 

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

